MICHAEL D. BUSTAMANTE, Judge (concurring in part, dissenting in part). 18. While I appreciate the work of the majority in this difficult case, I cannot agree with the approach taken in the Opinion and therefore dissent with regard to fees under 42 U.S.C. § 1988. Part of the difficulty faced by the panel was the relative weakness of the record before us. I do not fault the trial court or the parties for the state of the record because they were navigating relatively uncharted waters in considering the issue. The GaL’s effort and claim was recognized by all as original and unique. However, the paucity of the record leads me to favor reversal and remand for clarification of certain factual issues. For example, the trial court made it clear that it had not granted relief based on any federal claims the GaL may have presented. I, of course, accept that assertion; but that finding does not end the inquiry insofar as the request for attorney’s fees is concerned. The law is clear that a plaintiff can be deemed a “prevailing party” and that fees under Section 1988 may be awarded even when all federal claims are refused if the relief granted flows from a core of common facts. Maher v. Gagne, 448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980). I am not prepared to say as a matter of law on the record before us that the relief achieved — whether by agreement or under the trial court’s order- — did not arise from consideration of a core of common facts. Fleshing out the record would be helpful and would provide a measure of confidence in the analysis which I find impossible to achieve currently. 19. I share the majority’s concern regarding the specificity with which the GaL identified the federal statutory and constitutional rights he was relying on to support the Section 1983 claims. Given the novelty- of the procedure, it would have been far better for him to err on the side of explicitness. However, our rules of civil procedure do not require any particular specificity, and I am reluctant to rely on this basis to help decide this case. SCRA 1986, 1-008 (Repl.1992). 20. I concur in the Opinion’s resolution of the issue presented under the IDEA and the state fee provisions.